PER CURIAM:
On June 6, 1984, William H. Clay was operating his 1976 Buick Limited north on Route 52 from Kermit to Huntington, West Virginia at approximately 4:00 p.m. He came upon a rock exending from the berm onto the edge of the road. He attempted to keep from hitting the rock, but in so doing, the vehilce swerved, damagiang the right rear quarter panedl and fender skirt int he amount of $101.82.
Mr. Clay testified that he had observed rock slides in the area of Route 52 on prior occasions when it rained. He further testified that he talked to the Wayne County Maintenance Superintendent after this accident.
There is no evidence that the respondent knew or should have known of an unusually dangerous condition. Prom the record, there is no showing *4of negligence on the part of the respondent, and accordingly, the Court disallows this claim. See Bolyard vs. Department of Highways, 12 Ct. Cl. 344 (1979), and Ashley vs. Department of Highways, 14 Ct. Cl. 174 (1982) .
Claim disallowed.